                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


KIMBERLEE VEN HOUSEN and
STATE FARM AUTO INSURANCE COMPANY
OF BLOOMINGTON, ILLINOIS,

       Plaintiffs,

     v.                                                  Case No. 20-CV-1097

WINNEBAGO INDUSTRIES, INC.
MERCEDES-BENZ USA, LLC, and
RV WORLD INC OF NOKOMIS d/b/a
GERZENYS RV WORLD,

      Defendants.


    DECISION AND ORDER ON DEFENDANT’S MOTION FOR PARTIAL
DISMISSAL AND ON PLAINTIFF’S MOTION TO FILE AMENDED COMPLAINT


       Kimberlee Ven Housen sues Winnebago Industries, Inc., RV World, Inc. of Nokomis

d/b/a Gerzeny’s RV World, and Mercedes-Benz USA, LLC for damages stemming from an

allegedly defective Winnebago RV she purchased on June 14, 2017. (Compl., Docket # 1-1.)

In Count III of her complaint, Ven Housen alleges that Winnebago breached its implied

warranty of merchantability and in Count VIII of her complaint, Ven Housen alleges that

Winnebago also breached a specific warranty issued to her at the time of purchase. (Id. ¶¶ 29–

33, 61–65.) Ven Housen references in her complaint and attaches as Exhibit B the alleged

warranty Winnebago breached. (Id. ¶ 62, Ex. B.) The attached warranty states that a claim

for breach of the warranty must be initiated within 15 months from the date of purchase.

(Compl., Ex. B, Docket #1-1 at 35.)




          Case 2:20-cv-01097-NJ Filed 09/17/20 Page 1 of 2 Document 27
       Winnebago subsequently moved to dismiss both Count III and Count VIII of Ven

Housen’s complaint as time-barred because 15 months from the June 14, 2017 date of

purchase is September 14, 2018. (Def.’s Br., Docket # 16.) Ven Housen, however, did not file

suit until June 12, 2020. (Docket # 1-1.)

       Ven Housen responded to Winnebago’s motion for partial dismissal, arguing that she

inadvertently attached to her initial complaint as Exhibit B a “2018 New Vehicle Limited

Warranty” which does not apply to the 2017 vehicle that is the subject of this litigation. (Pl.’s

Mot. to Am. ¶ 3, Docket # 26.) Ven Housen states that in lieu of responding to Winnebago’s

motion to dismiss, she seeks leave to file an amended complaint amending the factual

background and claims against Winnebago. (Id. ¶ 4.) Ven Housen represents that Winnebago

does not object to the filing of the amended complaint. (Id. ¶ 7.)

       Thus, I will grant Ven Housen leave to file an amended complaint and find

Winnebago’s motion for partial dismissal moot.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that Ven Housen’s motion for leave to file

an amended complaint (Docket # 26) is GRANTED.

       IT IS FURTHER ORDERED that Winnebago’s motion for partial dismissal of the

warranty claims (Docket # 15) is DENIED AS MOOT.

              Dated at Milwaukee, Wisconsin this 17th day of September, 2020.


                                                    BY THE COUR
                                                           COURT
                                                              RT



                                                    _____________
                                                    _____________
                                                               _ _
                                                    NANCY JOSEP
                                                             JOSEPH
                                                                  EP
                                                                  EPH
                                                                  EP
                                                    United States Magistrate Judge

                                               2

          Case 2:20-cv-01097-NJ Filed 09/17/20 Page 2 of 2 Document 27
